          Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 1 of 17



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
_____________________________________________________________________________

UNITED STATES OF AMERICA

       v.
                                                       No. 1:93-cr-180
WALI AMIN SHAH,
                                                        MEMORANDUM OF LAW
            Defendant.
______________________________________________________________________________

             DEFENDANT’S MOTION FOR MODIFICATION OF SENTENCE
             BASED ON EXTRAORDINARY AND COMPELLING REASONS

       Wali Shah, by undersigned counsel, moves this Court pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), as amended by the First Step Act, for a modification of his sentence based on

extraordinary and compelling reasons, which include his high risk from COVID-19 based on his

asthma.

       The current COVID-19 epidemic poses an extraordinary and compelling reason to release

Mr. Shah. As noted below, as stated in United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C.

Mar. 24, 2020), on March 19, 2020, the House Judiciary Committee urged that all existing

authority be utilized to reduce the number of people in federal prisons, especially those who have

health conditions putting them at high risk from the virus. Since that time, many courts have

granted compassionate release for that reason. A judge in this district recently granted this

motion in a terrorism case – where the defendant was convicted of conspiring and attempting to

provide material support to Al Qaeda. United States v. El-Hanafi, 2020 U.S. Dist. LEXIS 87888

(SDNY May 19, 2020)

          The virus is already spreading in many federal prisons - soon it may be too late for Mr.

Shah. See https://www.bop.gov/coronavirus/. There were 57 cases on April 1, and as of June 9



                                                  1
          Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 2 of 17



there are 6100 cases (including 3975 cases where the inmates have recovered) where inmates

have tested positive for the virus in federal prisons. There have also been 78 deaths, including

one at USP Terre Haute, part of the complex where Wali Shah is imprisoned. The number is

probably much higher, as little testing has been done. Mr. Shah is 54 years old and suffers from

chronic medical conditions, including obesity, sleep apnea, high cholesterol, and possibly

asthma.

       Significantly, he has already served nearly all of his 30 year sentence – he has been

incarcerated since December, 1995, and is due to be released on 9/06/2021.

       Introduction

       Mr. Shah is 54 years old, and suffers from conditions which put him at increased risk

from COVID-19. According to Dr. Brie Williams, the risk of exposure to COVID-19 is

extremely high in the prison environment, where it is impossible to practice social distancing.

(See Affidavit of Dr. Brie Williams, attached as Exhibit “A,” at 2-3.)

Jurisdiction and Authority to Act

       Mr. Shah is presently incarcerated, under BOP Register Number 42799-054, at FCI Terre

Haute. He submitted a request for compassionate release to the warden on April 20, 2020, and.

Mr. Shah’s Application is attached at Exhibit “B”. As it has been more than 30 days since the

Application was received, Mr. Shah has exhausted his administrative remedies under 18 USC

3582(c)(1)(a), which provides that the court may act 30 days after the warden receives the

application. United States v. Hammond, 2020 US Dist. LEXIS 67331 (DDC April 16, 2020.)

Mr. Shah is Eligible for Release Under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the
First Step Act, and the Criteria Set Forth in USSG 1B1.13

       The governing statute directs the Court to first determine if there are “extraordinary and

compelling reasons” consistent with policy Statements by the Sentencing Commission; to

                                                2
         Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 3 of 17



determine whether the defendant poses a “danger to the safety of any other person or the

community” as set forth in 18 USC 3142(g); and finally to grant the motion if the factors set

forth in section 3553(a) do not require its denial. 18 USC 3582(c); 18 USCS Appx 1B1.13;

United States v. Ebbers, 2020 US Dist. LEXIS 3746 (SDNY 2020.)

       Because of the high risk COVID-19 poses to him, it is submitted that Mr. Shah is eligible

for sentence modification based on Other Extraordinary and Compelling Reasons [here, COVID-

19]). USSG 1B1.13 Application Note 1(D.) Relevant caselaw granting relief under Application

Note 1(D) is discussed below.

       As also discussed below, Mr. Shah poses no safety risk to anyone. Moreover, the 3553(a)

factors support release, as set forth in more detail below.

The Underlying Case and Sentence

       Wali Shah was convicted back in 1996 of Conspiracy to Defraud the United States under

18 USC 371; Attempted destruction of U.S. aircraft under 18 USC 32(a)(1) and (7); Attempted

use of a destructive device in proximity to US aircraft under 18 USC 32(a)(2) and (7);

Conspiracy to murder US nationals under 18 USC 2332(b) and (d); conspiracy to bomb US

nationals outside the United States under 18 USC 2332a; Using an explosive decide under 18

USC 924(c) and (2); and attempted escape under 18 USC 751(a.) He was sentenced to

concurrent terms of 30 years on all counts, and is scheduled to be released in a little over a

years, on 9/6/2021.

       Mr. Shah was charged along with two others in a plot to bomb US aircraft in the

Philippines. Mr. Shah was only briefly in the Philippines, for a few days in January, 1995, and

during those few days, his involvement chiefly consisted of picking up three passports for one of

his co-defendants, Abdul Hakim Murad. The plot was discovered soon thereafter when the two



                                                  3
         Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 4 of 17



co-defendants were discovered burning chemicals in their Manila apartment. Mr. Shah, due to

his connections to the co-defendants, was arrested at that time, but escaped and was recaptured in

December, 1995. Subsequently, he unsuccessfully attempted to escape from the MCC after being

charged and transported to New York – that was the basis for the escape charge in the

indictment.

        While the offense was egregious, Mr. Shah is remorseful about his involvement in the

plot. As noted above, he has served almost all of his thirty-year sentence and has an excellent

institutional record. It is noted that compassionate release was recently granted in two different

terrorism cases - United States v. El-Hanafi, 2020 U.S. Dist. LEXIS 87888 (SDNY May 19,

2020) and United States v. Hossain, 1:04-cr-00402 (NDNY June 8, 2020.)

        There are also several more recent terrorism cases where defendants have gotten

significantly lower sentences. In United States v. Thavaraja, 740 F.3d 253 (2nd Cir. 2014), the

Second Circuit upheld a 108 month sentence for the “principal procurement officer” of the

Tamil Tigers (Liberation Tigers of Tamil Eelam or LTTE), a designated terrorist organization

which carried out many acts of violence in Sri Lanka, against both military personnel and

civilians.

        In addition, all of the following defendants were convicted long after Wali Shah and all

have been released: United States v. Hammad Samana, (CDCA 8:05-cr-00214) (70 month

sentence for man convicted of conspiracy to wage war against the United States under 18 USC

2384); United States v. Yassin Aref, 2007 U.S. Dist. LEXIS 17919 (NDNY 2007); (180 month

sentences imposed after trial for material support to a terrorist plot in New York City – the

Guidelines range was 30 years to life and the judge cited Booker); United States v. Tarek

Mehanna (DMA 1:09-cr-10017) (210 month sentence for man convicted after trial of material



                                                 4
         Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 5 of 17



support to Al Qaeda); United States v. Burson Augustine, (SDFL 1:06-cr-20373) (72 month

sentence after trial in material support conspiracy); United States v. Abraham, (SDFL 1:06-cr-

20373) (112 month sentence after trial in material support conspiracy); United States v.

Rothschild Augustine, SDFL 1:06-cr-20373) (84 month sentence after trial in material support

conspiracy); United States v. Mohammed Yousry, 590 F.3d 93 (2nd Cir. 2009) (20 months for

man convicted after trial of material support conspiracy); United States v. Balraj Naida (DMD

1:08-cr-00091) (57 months after trial in material support case.)

                                             POINT I

                   THE RISK POSED BY COVID-19 IS AN EXTRAORDINARY
                      AND COMPELLING REASON TO REDUCE
                     WALI SHAH’S SENTENCE TO TIME SERVED

       The risk posed to Mr. Shah by COVID-19 based on his asthma, obesity, sleep apnea, and

high cholesterol constitutes a reason to grant compassionate release herein, as has occurred in

many recent cases.

       The COVID-19 Measures Taken by the Bureau of Prisons are Severely Inadequate

       Despite the best efforts of the BOP, this virus has been continuing to spread through more

and more facilities, with a sharp rate of increase in the number of cases over time. See Forbes,

“Federal Bureau of Prisons Institutions not Showing any Sign of Flattening Curve,”.

https://www.forbes.com/sites/walterpavlo/2020/04/15/federal-bureau-of-prisons-institutions-not-

showing-any-signs-of-flattening-curve/#6497965a54dd. At Page 5, the article states, “More

inmates are sick than the BOP is reporting and more inmates are not reporting that they are sick

out of fear of being identified as sick.”

       On April 14, federal correctional officers at FCI Tallahassee filed an OSHA complaint,

alleging that the BOP’s failure to protect them from the virus put them in imminent danger.



                                                5
         Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 6 of 17



https://www.tallahassee.com/story/news/politics/2020/04/18/correctional-officers-file-complaint-

coronavirus-tallahassee-federal-prison/5152879002/

        In addition to there being more documented cases than those reported by BOP, it is also

clear that, as is true also in many other places, the true number of cases is much higher due to a

lack of testing. Significantly, as of the end of April, 70 % of those who were tested were positive.

https://apnews.com/fb43e3ebc447355a4f71e3563dbdca4f

        In United States v. Gorai, 2020 US Dist. LEXIS 72893 (DNV April 24, 2020), the court

stated, at 6:

                 “First, testing inside prisons has been scant except for people who self-report
        symptoms-which means that statistics about the number of infections already in BOP
        facilities are largely meaningless. And second, the plan provides no additional protections
        for high-risk individuals." United States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL
        1696084, at *2 (D. Idaho Apr. 7, 2020) (footnote citation omitted).”

        The graph below (obtained from the New York Federal Defender Office) shows the

number of COVID-19 infections per 1,000 people in various places, including the United States

as a whole and within the Bureau of Prisons. The rate is clearly very high within BOP.




                                                 6
          Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 7 of 17



         Mr. Shah’s Medical Conditions Put Him at Risk

         Upon information and belief, Wali Shah has been diagnosed with several medical

conditions1 which put him at risk if he were to contract COVID-19 – these include obesity; sleep

apnea; high cholesterol and likely asthma.

                  Obesity

         Even without the medical records, it can be seen that Mr. Shah is likely obese, because

his September, 2014 Program Review noted that he was overweight, and that he had a Body

Mass Index of 30.4 in 2011. (Exhibit “C” at 11) (Recent medical records should show whether

he lost or gained weight in the intervening time period, but Mr. Shah did note on his application

that he is overweight. Exhibit “B”) Obesity is defined as a BMI over 30.

https://www.cdc.gov/obesity/adult/defining.html Obesity is clearly a risk factor for COVID-19

complications. See https://www.usatoday.com/story/news/2020/05/23/obesity-makes-covid-19-

risk-larger-hospitals-challenges-much-harder/5221600002/ and United States v. Daugerdas,

2020 US Dist. LEXIS 77658 (SDNY May 1, 2020) (the court found obesity to be a risk factor for

serious illness from COVID-19); Loyd v. United States 2020 U.S. Dist. LEXIS 89357 (EDMI

2020); United States v. White, 2020 US District LEXIS 88542 (EDMI 2020.)

                  Sleep Apnea

         Wali Shah suffers from sleep apnea, and this is a known risk factor with regard to

COVID-19. See https://www.news-medical.net/news/20200519/Sleep-apnea-may-increase-the-

risk-of-severe-COVID-19-say-researchers.aspx and

https://www.sleephealthsolutionsohio.com/blog/coronavirus-sleep-apnea-cpap-therapy/. See also

United States v. Jackson, 2020 WL 2735724 (WD Va. May 26, 2020) (sleep apnea was one of


1
 Mr. Shah and counsel have thus far been unable to obtain any of his medical records. It is expected that the
government will be able to obtain them very quickly and can then provide them to the defense.

                                                          7
         Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 8 of 17



the conditions putting the defendant at risk from COVID-19); United States v. Readus, 2020 US

Dist. LEXIS 89351 (EDMI May 21, 2020) (sleep apnea was one of the conditions putting the

defendant at risk from COVID-19); United States v. Hunt, 2020 US Dist. LEXIS 83124 (EDMI

May 12, 2020) ) (sleep apnea was one of the conditions putting the defendant at risk from

COVID-19.)

               High Cholesterol

        Wali Shah also stated in his application that he had been diagnosed with high cholesterol.

(Exhibit “B”) High cholesterol is a known risk factor with regard to COVID-19. See Daugerdas,

supra, at 7.

               Asthma

        Asthma is a well-known risk factor with regard to COVID-19. See, i.e., United States v

Hunt, supra. Mr. Shah believes he has asthma, but it remains to be seen whether that is

documented in the medical records.

        Thus it appears that Wali Shah, while not suffering from what would generally be

considered very severe medical conditions, has three or four conditions which do increase the

risk of severe complications or death were he to contract COVID-19. He is due to be released

next year, and shouldn’t face a possible death sentence.

        Recently, federal courts, including this one, have been granting compassionate release

motions based on the risk posed to particular defendants by the COVID-19 virus. United States

v. El-Hanafi, supra (terrorism case – 44 year old with deep vein thrombosis); United States v.

Torres, 2020 WL 2815003 (SDNY June 2, 2020)(2 brothers serving life sentence in drug case

granted compassionate release based on COVID-19 risk and rehabilitation); United States v.

Rivera, 2020 U.S. Dist. LEXIS 77662 (SDNY 2020) (54 year old with diabetes and hypertension



                                                8
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 9 of 17



who was fugitive in drug case from 1987 to 2019 and only served 7 months); United States v.

Park, 2020 U.S. Dist. LEXIS 73048 (SDNY Apr. 24, 2020) (44 year-old with severe asthma and

immune-compromising disease granted compassionate release despite egregious nature of

offense); United States v. Anderson, 2020 WL 2849483 (SDNY June 2, 2020) (47 year-old with

severe obesity who served 43 months of an 84 month drug sentence); United States v. Gonzalez,

2020 WL 2766048 (SDNY May 28, 2020) (career criminal sentenced to 168 months for drug

crimes with hypertension and obesity granted compassionate release); United States v. Deleon,

2020 US Dist. LEXIS 86975 (SDNY May 17, 2020) (man sentenced to 60 months for conspiracy

to commit sex trafficking of minors, who suffers from asthma and other conditions at a facility

with no known COVID-19 cases); United States v. Campagna, 2020 US Dist. LEXIS 54401

(SDNY March 27, 2020) (55 year old man with compromised immune system granted

compassionate release); United States v. McCarthy, 2020 US Dist. LEXIS 61759 (SDNY April

8, 2020) (65 year-old man with lengthy criminal history serving recent sentence for violent crime

granted compassionate release based on COPD and asthma); United States v. Hammond, supra

(77 year-old serving 355 month sentence granted compassionate release); United States v.

Scparta, 18-cr-578 (SDNY April 19, 2020); United States v. Kataev, 2020 US Dist. LEXIS

65756 (SDNY April 14, 2020) (51 year-old with sinusitis granted compassionate release); United

States v. Pena, 2020 US Dist. LEXIS 85431 (SDNY May 11, 2020) (man with hypertension who

served two thirds of 84 month sentence for armed robbery); United States v. Resnick, 2020 US

Dist. LEXIS 59091 (SDNY April 2, 2020); United States v. Smith, 2020 US Dist. LEXIS 64371

(SDNY April 13, 2020) (at risk due to asthma); United States v. Smith, 2020 WL 2844222

(SDIA June 1, 2020) (man who served 12 years of a life sentence for drugs and firearms); United

States v. McKinney, 2020 WL 2958228 (WDNY June 4, 2020) (career offender with severe



                                                9
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 10 of 17



medical conditions who had only served 18 months of a 120 month sentence); United States v.

Dickerson, 2020 WL 2841523 (ED Mo. June 1, 2020)(career criminal with nearly three years

remaining of 15 year sentence, and who was in FCI Terre Haute); United States v. O’Neill, 2020

WL 2892236 (SDIA June 2, 2020) (45 year-old with asthma who had 3 ½ years left to serve of a

15 year drug sentence); United States v. Hansen, 2020 U.S. Dist. LEXIS 80494 (ND Ill. May 7,

2020) (man with underlying medical conditions at facility with no reported cases); United States

v Amarrah, 2020 U.S. Dist. LEXIS 80396 (ED Mich. May 7, 2020) (45 year-old with several

medical conditions – only served 1/3 of his sentence and at facility with no reported cases);

United States v. Etzel, 2020 US Dist. LEXIS 77198 (DOR May 1, 2020); United States v. Peters,

2020 WL 2092617 (D CT 2020) (39 year old immune-compromised man in facility with no

COVID cases); United States v. Pomante, 2020 U.S. Dist. LEXIS 85626 (EDMI May 15, 2020)

(man with hypertension at facility with no reported cases); United States v. Brooks, 2020 US

Dist. LEXIS 85671 (CDIL May 15, 2020 (45 year old with asthma and hypertension serving 284

mo sentence for drugs and weapons); United States v. Simpson, 2020 US Dist LEXIS 84490

(NDCA May 11, 2020) (has lung disease at facility with no COVID cases); United States v.

Lucas, 2020 WL 2059735 (WDNY 2020) (man with diabetes in facility with no COVID cases);

United States v. Gorai, 2020 US Dist. LEXIS 72893 (DNV April 24, 2020) (man sentenced to 57

months in 2019 granted compassionate release; was high-risk due to asthma); United States v.

Coles, 2020 U.S. Dist. LEXIS 72327 (CDIL Apr. 24, 2020) (48 year-old granted due to

hypertension); United States v. Thorson, 2020 U.S. Dist. LEXIS 72595 (WDKY Apr. 24, 2020);

United States v. Curtis, 2020 U.S. Dist. LEXIS 70804 (DDC April 22, 2020) (man serving life

sentence for sex-trafficking minors granted compassionate release based on extremely severe

medical conditions); United States v. Bess, 2020 U.S. Dist. LEXIS 70125 (WDNY April 22,



                                                10
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 11 of 17



2020) (64 year-old man sentenced to 84 months in 2019 granted compassionate release based on

his serious medical conditions); United States v. Sanchez, 2020 U.S. Dist. LEXIS 70802 (DCT

April 22, 2020) (high-risk due to lupus); United States v. Hansen, 2020 US Dist. LEXIS 61946

(EDNY April 8, 2020); United States v Sawicz, 2020 US Dist LEXIS 64418 (EDNY April 10,

2020) (sex offender with hypertension granted compassionate release); United States v. Asaro,

2020 US Dist. LEXIS 68044 (April 17, 2020) (organized crime figure who committed violent

crime at the age of 77 granted compassionate release); United States v. Gileno, 2020 US Dist.

LEXIS 67729 (DCT April 17, 2020) (compassionate release based on chronic asthma); United

States v. Williams, 2020 US Dist. LEXIS 63824 (NDFL April 1, 2020) (career offender serving

life imprisonment for bank robbery released based on age and medical conditions.)

       In El-Hanafi, supra, also a terrorism case, the court, in this district, recently granted the

motion for compassionate release for a man who had served ten years of his fifteen year

sentence, stating:

           “Defendant’s offense was exceptionally serious…
                …The Court …remarked at sentencing that ‘[a]part from his very serious offense
       in this case, his record is unblemished… Defendant has maintained a spotless record
       throughout ten years of incarceration, and has participated in a long list of educational
       and job-readiness programs. …The Court is convinced that Defendant is a rehabilitated
       offender who poses no danger to the community…
                ***
                In light of Defendant’s extensive health challenges and other considerations
       addressed here, the Court concludes that the COVID-19 pandemic renders the previously
       imposed term of incarceration greater than necessary to achieve the goals of sentencing.
       Releasing Defendant 33 months early from a 180 month sentence in order to protect his
       life and health during an unprecedented global pandemic will not undermine general
       deterrence. Defendant’s previously imposed sentence is no longer just punishment when
       there is a real risk that it could be converted into a death sentence….” El-Hanafi, at 9-11

       The same considerations apply herein. Mr. Shah’s offense was quite serious, but he is

older than Mr. El-Hanafi, and has served a higher percentage of his sentence (over 90 % his 30

year sentence.)

                                                 11
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 12 of 17



       Several of the other cases, including Asaro, McCarthy, Williams, and Hammond, involve

lengthy sentences, not due to end any time soon, and they were all imposed for violent crimes.

Asaro involved a high-level organized crime figure who had lived a life of violence; Williams

involved a life sentence for a violent crime and a long history of violence.

       In contrast, Mr. Shah is due to be released anyway in a little over a year, and he has no

criminal history, and no history of actual violence. Like the other defendants, he is at serious risk

of dying from COVID-19 should he be exposed to it.

       Mr. Shah is in FCI Terre Haute, where there are no current, reported cases of COVID-19.

However, it is noted that USP Terre Haute, which is part of the same complex and likely shares

staff, does have reported cases, and even one death on May 24, 2020. See

https://www.bop.gov/resources/news/pdfs/20200526_press_release_thx.pdf.

       In addition, Mr. Shah recently stated to undersigned counsel (on or about June 9) that a

guard who had been in his unit had later tested positive for COVID-19, and an inmate upon

whom that guard had served a disciplinary ticket was later complaining of breathing problems.

That inmate lived in close proximity to Mr. Shah, and has now been taken to isolation.

       In any event, several of the cases where compassionate release was granted based on the

risk from COVID-19 involve BOP facilities where there are no reported cases. See United States

v. Deleon, supra; United States v. Feucht, 2020 WL 2781600 (SD Fla. May 28, 2020); United

States v. Moore, 2020 U.S. Dist. LEXIS 89222 (D Ore. May 21, 2020); United States v. Rahim,

2020 U.S. Dist. LEXIS 89355 (EDMI May 21, 2020); United States v. Readus, supra; United

States v. Cotinola, 2020 US Dist. LEXIS 86801 (DNM May 18, 2020); United States v.

Agomuoh, 2020 U.S. Dist. LEXIS 86562 (EDMI May 18, 2020); United States v. Ginsberg, 2020




                                                 12
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 13 of 17



US Dist. LEXIS 84907 (NDIL May 14, 2020); United States v. Simpson, supra; United States v.

Etzel, supra.

       The Etzel court recently stated, at 9:

              “Here, defendant has shown that he is particularly vulnerable to COVID-19.
       While there have been no identified cases of COVID-19 at FCI Sheridan, infection can
       spread with deadly speed. For example, some other BOP institutions, such as FCI
       Terminal Island have seen outbreaks grow into hundreds of confirmed cases in a matter
       of weeks. …”

       Similarly, in Amarrah, supra, where the defendant had only served 1/3 of his sentence,

the court very recently stated:

               “…FCI Loretto does not have any confirmed cases, and the United States argues
       that this should be a compelling factor in the Court's analysis. However, it is unclear
       whether or to what extent FCI Loretto is testing the existing inmate population, and the
       United States' brief is silent on this issue…. Zero confirmed COVID-19 cases is not the
       same thing as zero COVID-19 cases. The Bureau of Prisons recently discovered this
       when it found that 70 percent of the inmates it tested were positive for the disease….
       unless and until FCI Loretto implements a universal testing regimen, the Court gives no
       weight to the zero “confirmed” COVID-19 cases statistic—particularly because BOP is
       housing detainees together, because the United States could not give the Court any
       information regarding current testing practices, and because basic disinfecting tools such
       as soap and hand sanitizer are not universally provided to the population. To the contrary,
       the Court finds that the lack of testing aggravates its concerns about Defendant's
       likelihood to contract COVID-19 while in federal custody. Accordingly, the Court finds
       that extraordinary and compelling circumstances warrant a reduction of Defendant's
       sentence” Amarrah, at 19-20, some emphasis supplied.

       Based on the foregoing, this Court should find that Wali Shah’s medical conditions put

him at risk for COVID-19, and that this constitutes an extraordinary and compelling reason

under 18 USC 3582(c)(1)(A.)

                                        POINT II

                MR. SHAH POSES NO RISK TO ANYONE’S SAFETY

       USSG 1B1.13(2) states that the court must find that the defendant “is not a danger to the

safety of any other person or to the community, as provided in 18 USC 3142(g).” 18 USC



                                                13
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 14 of 17



3142(g) contains three factors for the court to consider in this regard: “1) the nature and

circumstances of the offense charged; 2) the history and characteristics of the person, including

character, physical and mental condition, family ties, employment, financial resources, past

conduct, criminal history and drug and alcohol abuse; and 3) the nature and seriousness of the

danger to any person or to the community that release would impose.”

       Despite Extremely Harsh Conditions, Mr. Shah has had Excellent Conduct in
       Prison

       Wali Shah spent his entire prison sentence in particularly restrictive prison units,

including the ADX in Florence, CO; the Communications Management Unit (CMU) in Marion,

IL; and the CMU in Terre Haute, IN. He successfully completed the ADX step-down program

and was transferred to the Marion CMU in 2010. As noted in Aref v. Barr, 1:10-cv-539 (DDC)

(procedural due process challenge is ongoing) there is no step-down program or any way to

challenge placement in a CMU; nor is there any transparent process for transfer out of one.

       Mr. Shah’s Custody Classification Form shows that he has completed more than 91% of

his sentence. (Exhibit “C” at 1) His 12/17/19 Individualized Reentry Plan – Program Review

shows that he has no recent disciplinary violations, and that he successfully completed more than

75 different programs while in BOP custody. (Exhibit “C” at 2, 8) Wali Shah has constructively

spent his time in recent years learning how to paint, and has become an accomplished artist.

Below is one of his recent paintings.




                                                 14
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 15 of 17




       While Mr Shah’s offense was extremely serious, he has no criminal history, and has

demonstrated rehabilitation. In United States v. Redd, supra, at 23, the court stated:

               “…Mr. Redd does not constitute a danger to the safety of others or the
       community. …At age 64, he is statistically unlikely to recidivate, and while his criminal
       conduct involved a firearm, his limited prior criminal history did not involved violence,
       and his conduct during his more than 20 years in prison is overwhelmingly positive…”

       Like Mr. Redd, Mr. Shah’s conduct over his nearly 25 years in prison has been

overwhelmingly positive. He has served almost all of his sentence, and will be deported when he

gets out of prison.

       Courts have found that the fact that a defendant will be deported following release to be a

factor supporting compassionate release. For example, in United States v. Bennett, 2020 U.S.

Dist. LEXIS 87539 (SDNY May 18, 2020) a court in this district very recently granting the

motion, stating:

              “However, the unique feature of Mr. Bennett's application is that U.S.
       Immigration and Customs Enforcement has lodged an immigration detainer on him…
       ICE's detainer renders Mr. Bennett ineligible for community-based programs, including
       home confinement.
              ***
              Considering all of the circumstances raised by Mr. Bennett's motion, and
       especially that ICE will deport him forthwith upon his release, the Court is prepared to
       grant Mr. Bennett's motion on May 21, 2020. To facilitate Mr. Bennett's forthwith
       deportation, counsel should submit a proposed order that includes provisions for the

                                                 15
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 16 of 17



        immediate deportation of Mr. Bennett to the United Kingdom upon his release from the
        MVCC to ICE custody….” Bennett, supra, at 3-5

        Based on the foregoing, this Court should find that Wali Shah does not pose a danger to

anyone’s safety.

                                       POINT III

                THE 18 USC 3553(a) FACTORS SUPPORT RELEASE

        Consideration of the applicable factors from 18 U.S.C. § 3553(a), as also required by §

3582(c)(1)(A), leads to the conclusion that reduction at this time of Mr. Shah’s term of

imprisonment to the time already served is warranted.

          (a) The “characteristics of the defendant,” § 3553(a)(1), now include his chronic

medical conditions, as well as his high risk of dying from COVID-19 in prison. They also include

his excellent institutional record.

        (b) Service of nearly 25 years – over 91 % of his sentence - fully reflects the seriousness

of the offense, and satisfies the need to provide just punishment and to afford adequate

deterrence.

          (c) Being 54 years old, Mr. Shah’s age places him in the class of prisoners less likely

to recidivate. Based on this, the fact that he will be deported, and the other factors discussed

herein, the need to protect the public from further crimes is fully addressed.

          (d) Consideration of providing needed medical care in the most effective manner

suggests release rather than continued incarceration. This is particularly true at this time when

prisoners are at great risk from the coronavirus. For this reason alone, he should be released.

          (e) Given all the facts and circumstances discussed herein, a reduction in sentence is not

inconsistent with the need to avoid unwarranted sentencing disparities. As stated in United States

v. Bellamy, 2019 US Dist. LEXIS 124219 (DMN 2019), at 19, “…any disparity resulting from a

                                                 16
        Case 1:93-cr-00180-LAK Document 953 Filed 06/10/20 Page 17 of 17



reduced sentence is not unwarranted given the special circumstances he faces in prison as a result

of his health and age.”

         (f) Finally, upon consideration of the overall statutory command that all sentences,

while sufficient to achieve the objectives identified in subsection (a)(2), are not “greater than

necessary,” 18 U.S.C. § 3553(a), the sentence of imprisonment in this case should be reduced to

time served for extraordinary and compelling reasons. See United States v. McGraw, 2019 US

Dist. LEXIS 78370 (SDIN 2019), at 16 (stating that based on the defendant’s age and health

considerations, further incarceration would be greater than necessary.)

                                          CONCLUSION

       For the foregoing reasons, this Court should reduce Wali Shah’s sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A.)

       Dated: Jun3 10 2020

                                               Respectfully submitted,

                                               Kathy Manley
                                               KATHY MANLEY
                                               Attorney for Wali Shah
                                               NDNY Bar Roll No. 105730
                                               26 Dinmore Road
                                               Selkirk, NY 12158
                                               (518) 635-4005 (phone and fax)
                                               Mkathy1296@gmail.com




                                                 17
